United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0345
Issued: April 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 16, 2015 appellant filed a timely appeal from a July 16, 2015 merit
decision and a November 18, 2015 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish arthritis of the
left shoulder due to factors of his federal employment; and (2) whether OWCP properly denied
his request for further merit review under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101, et seq.

The Board notes that appellant submitted additional evidence following the November 18, 2015 nonmerit
decision. Since the Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final
decision, the Board may not consider this evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On April 16, 2015 appellant, then a 63-year-old tractor trailer driver, filed an
occupational disease claim (Form CA-2) alleging that he developed arthritis of the left shoulder
as a result of his federal employment duties. He first became aware of his condition on
February 16, 2015 and of its relationship to his employment on March 3, 2015.
By letter dated May 7, 2015, OWCP informed appellant that the evidence of record was
insufficient to support his claim. It provided a questionnaire for completion and advised him to
describe in detail the employment-related activities which he believed contributed to his
condition. Appellant was informed of the medical and factual evidence necessary and was
afforded 30 days to respond.
In support of his claim, appellant submitted medical and diagnostic reports dated March 3
through June 22, 2015. In an April 27, 2015 report, Dr. Anatoly Rozman, Board-certified in
physical medicine and rehabilitation, diagnosed left shoulder osteoarthritis and possible rotator
cuff tendinitis. She noted that given appellant’s work for over 18 years as a truck driver, it
appeared that he suffered from cumulative trauma disorder/occupational disease which could be
related to driving, pushing, and pulling heavy objects at work.
By decision dated July 16, 2015, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the occupational exposure occurred as alleged. It noted
that he had failed to explain what work duties caused or aggravated his condition and noted that
appellant had not responded to the questions provided in its May 7, 2015 development letter.
On August 13, 2015 appellant requested reconsideration of OWCP’s decision.
In support of his claim, appellant submitted an August 13, 2015 report from Dr. Estella
Hernandez, Board-certified in family medicine. Dr. Estella reported a history of a prior accepted
claim for left shoulder tendinitis and bursitis from December 2002. She argued that appellant’s
prior accepted conditions were aggravated resulting in osteoarthritis of the left shoulder due to
his repetitive employment duties over the years which included pulling, pushing, and throwing
mail.
By decision dated November 18, 2015, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant a merit review as
it did not address the outstanding issue of the factors of employment responsible for the
osteoarthritis.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability or specific condition for which compensation is claimed is causally related to the

2

employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.5 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish causal relationship between the condition, including any attendant disability
claimed, and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such a causal
relationship.7 The opinion of the physician must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to establish left shoulder osteoarthritis causally
related to factors of his federal employment as a tractor trailer driver.
Appellant has not provided sufficient detail to establish what factors of employment
caused or aggravated his left shoulder osteoarthritis.9 On his Form CA-2, he failed to provide
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

any discussion of his employment duties. By letter dated May 7, 2015, OWCP requested that
appellant provide the factual circumstances of his injury and provided him with a questionnaire
for completion. Appellant did not respond. The record contains no explanation provided by
appellant pertaining to the employment factors allegedly responsible for his injury. By failing to
describe his employment duties and circumstances surrounding his alleged injury, appellant has
not established that the occupational exposure occurred as alleged.10
Subsequent to OWCP’s May 7, 2015 development letter, appellant submitted an April 27,
2015 medical report from Dr. Rozman. The Board notes that, in her report, Dr. Rozman
described some of appellant’s employment duties. However, Dr. Rozman’s report lacks
sufficient explanation to determine to which specific employment duties appellant is attributing
his injury, how often he performed these tasks, and the frequency and duration of each task. The
factual and medical evidence of record fails to establish the factual element of appellant’s claim,
namely, that a claimed occupational exposure caused him medical injury or disease.11
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.12 An award of compensation may not
be based on surmise, conjecture, or speculation. Appellant did not submit an adequately detailed
description of his specific employment duties which he believed caused or aggravated his
condition and, as such, the Board finds that OWCP properly denied his claim.13
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 and 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that a request for reconsideration must set forth arguments and contain
evidence that either: (1) shows that OWCP erroneously applied or interpreted a specific point of
law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.14
Section 10.608(b) of OWCP regulations provides that when an application for reconsideration
does not meet at least one of the three requirements enumerated under section 10.606(b)(3),
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.15
10

P.T., Docket No. 14-598 (issued August 5, 2014).

11

B.S., Docket No. 13-405 (issued July 18, 2013).

12

Daniel O. Vasquez, 57 ECAB 559 (2006).

13

Given that appellant did not establish employment factors, further consideration of the medical evidence is
unnecessary. See Bonnie A. Contreas, 57 ECAB 364, 368 n.10 (2006).
14

D.K., 59 ECAB 141 (2007).

15

K.H., 59 ECAB 495 (2008).

4

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a).
In his August 13, 2015 request for reconsideration, appellant failed to show that OWCP
erroneously applied or interpreted a specific point of law and he did not advance a relevant legal
argument not previously considered by OWCP. Appellant also failed to submit relevant and
pertinent new evidence.
The underlying issue on appeal involves fact of injury. Appellant’s reconsideration
request does not provide the requested detail pertaining to the factors of his employment. He
failed to submit a narrative statement detailing the federal employment duties alleged to have
caused his injury, or a response to OWCP’s May 7, 2015 questionnaire. Rather, appellant
submitted new evidence in the form of medical reports. While these documents have some
connection to his claim, they are not relevant to the issue for which OWCP denied appellant’s
claim, the failure to establish factors of his federal employment. Therefore, these documents do
not constitute a basis for reopening appellant’s claim.16
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his left
shoulder osteoarthritis was causally related to factors of his federal employment as a tractor
trailer driver. OWCP properly denied appellant’s request for reconsideration without a merit
review.

16

David J. McDonald, 50 ECAB 185 (1990).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated November 18 and July 16, 2015 are affirmed.
Issued: April 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

